DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
In view of the Appeal Brief filed on 11/03/2020, PROSECUTION IS HEREBY REOPENED. A new ground of rejection for claim 52 is set forth below. All the remaining claim rejections remain unchanged.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:
/EMILY M LE/            Supervisory Patent Examiner, Art Unit 1793                                                                                                                                                                                            
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 37 and 41-61
Withdrawn claims: None
Cancelled claims: 1-36 and 38-40
Currently rejected claims: 37 and 41-61
Allowed claims: None

Claim Rejections - 35 USC § 103
Claims 37, 41-46, 53 and 56-61 are rejected under 35 U.S.C. 103 as being unpatentable over Raske (DE10158448, Machine Translation; diagrams in the original document) as evidenced by O’Reilly (U.S. 2001/0001676 A1) in view of Tuchman et al. (U.S. 2005/0019946 A1) and Wimschneider et al. (U.S. 2004/0158433 A1).
Regarding claim 37, Raske discloses an apparatus for carrying out a continuous inline process during production of a beverage that contains a polyphenol ([0001], [0002], [0012], [0014], Fig. 3), the apparatus comprising:
a supplying-and-feeding unit configured for continuously providing the beverage ([0023], Fig. 3, pressure regulator 29);
a spectrometer configured to continuously measure a spectrum of the beverage, thereby generating a measured spectrum ([0024]-[0025], Fig. 1, light receiver 21);
a comparison-and-analysis unit that is configured to compare the measured spectrum with a reference spectrum ([0025], [0029], Fig. 3, evaluation device 35; [0012], “change in the spectrum compared to the original spectrum”);
a metering unit that meters a specific quantity of insoluble stabilizing agent, where the stabilizing agent binds the polyphenol ([0014], “at least one further Feed line for at least one reagent is effected to effect a reaction with the liquid, the reagent being able to effect a detectable change in the spectrum compared to the original spectrum of stability of the resulting liquid mixture”; [0025], where dosing cannulas 13, 14 feed reagents into the cuvette; [0033], “Known beer stabilizers are PVPP”) (O’Reilly shows that the use of PVPP as a stabilizer in beer functions by binding polyphenols and the complexed material being subsequently removed via filtration, [0002]-[0003], [0005]);
a filter that is configured to separate the stabilizing agent, which has been at least partially loaded with the polyphenol, from the beverage ([0017], [0005]); and
a discharge line configured for discharging the beverage, which was stabilized as a result of the depletion of the polyphenol ([0013], [0024], Fig. 1, cuvette drain pipe 12).
Raske does not explicitly disclose the comparison-and-analysis unit as being configured to estimate an amount of the polyphenol in the beverage based on the spectrum comparison or the metering unit as being configured to add a specified quantity of the insoluble stabilizing agent based on that estimated amount.
However, Tuchman et al. discloses that quantitative analysis of digitized IR spectra may be automated ([0008]), wherein suspect parameter conditions may be detected and prompt correction of the parameter before processing proceeds ([0051]). Wimschneider et al. discloses a process analysis system ([0007]) wherein a sample analysis result that may be obtained via infrared spectroscopy ([0037]) may be relied on as a control variable in order to continually adjust the process via a process control system ([0040], [0052]-[0054], Fig. 2).
It would have been obvious to one having ordinary skill in the art utilizing the apparatus of Raske to configure the comparison-and-analysis unit to compare a spectrum of the test liquid with a reference spectrum to estimate an amount of polyphenol and add a specified quantity of the insoluble stabilizing agent based on that estimation. Raske teaches generally that the process 
Regarding claim 41, Raske discloses a method comprising carrying out a continuous inline process during production of a beverage that contains at least a first type of polyphenol ([0001], [0002], [0012]), the process comprising:
supplying the beverage through a supplying-and-feeding unit ([0023], Fig. 3, pressure regulator 29);
using a measuring device to continuously measure a spectrum of the beverage, thereby obtaining a measured spectrum ([0024]-[0025], Fig. 1, light receiver 21);
using a comparison-and-analysis unit to compare the measured spectrum with a reference spectrum ([0025], [0029], Fig. 3, evaluation device 35; [0012], “change in the spectrum compared to the original spectrum”);
adding a quantity of an insoluble stabilizing agent to the beverage, where the stabilizing agent binds the polyphenol to form a mixture that contains the stabilizing agent and the beverage ([0014], “at least one further Feed line for at least one reagent is effected to effect a reaction with the liquid, the reagent being able to effect a detectable change in the spectrum compared to the original spectrum of the liquid without reagent, depending on the composition or the stability of the resulting liquid mixture”; [0025], where dosing cannulas 13, 14 feed reagents into the cuvette; [0033], “Known beer 
feeding the mixture to a filter unit that separates the stabilizing agent, which has been at least partially loaded with the polyphenol, from the beverage ([0017], [0005]); and
discharging the beverage, which was stabilized as a result of the depletion of the polyphenol ([0013], [0024], Fig. 1, cuvette drain pipe 12).
Raske does not explicitly disclose estimating an amount of the polyphenol in the beverage based on the spectrum comparison and adding a specified quantity of the insoluble stabilizing agent based on that estimated amount.
However, Tuchman et al. discloses that quantitative analysis of digitized IR spectra may be automated ([0008]), wherein suspect parameter conditions may be detected and prompt correction of the parameter before processing proceeds ([0051]). Wimschneider et al. discloses a process analysis system ([0007]) wherein a sample analysis result that may be obtained via infrared spectroscopy ([0037]) may be relied on as a control variable in order to continually adjust the process via a process control system ([0040], [0052]-[0054], Fig. 2).
It would have been obvious to one having ordinary skill in the art performing the method of Raske to compare a spectrum of the test liquid with a reference spectrum to estimate an amount of polyphenol and add a specified quantity of the insoluble stabilizing agent based on that estimation. Raske teaches generally that the process involves an evaluation device ([0025]) that measures the spectrum of the test liquid and compares it to the reference spectrum ([0029]) but provides little instruction for how the evaluation device performs such a comparison or how 
 As for claim 42, Raske discloses that measured spectrum is “compared to the original spectrum of the liquid without reagent” ([0014]), which is understood as teaching that the original spectrum was measured before addition of the reagent. Raske thus effectively discloses using the measuring device to ascertain the reference spectrum. Raske further discloses a prior-art method wherein polyphenol guideline values may be determined before subsequent processing occurs ([0005]), such that establishing a reference spectrum of the beverage with a known amount of polyphenol would be obvious when practicing the inventive method of Raske.
As for claim 43, the prior analysis for claims 41 and 42 showed that Raske as modified by Tuchman et al. and Wimschneider et al. rendered obvious the steps of obtaining a reference spectrum (claim 42), comparing the measured spectrum with the reference spectrum using a comparison-and-analysis unit (claim 41), and estimating an amount of the polyphenol according to the comparison (claim 41). Such a process would implicitly involve calculating a value indicative of a quantity of the polyphenol in the beverage as a result of the estimating step. The limitations of claim 43 are thus considered obvious according to the rationale detailed for claims 41 and 42.
As for claim 44, the measurement of any spectral data from the beverage and the consequent content of particular components that affect such spectral data in that beverage would be obvious in light of the disclosures of Raske, Tuchman et al., and Wimschneider et al. Such measurement would include the polyphenol as being a plurality of types of polyphenols. The estimation of a total quantity of polyphenols in the beverage would thus be obvious.
As for claim 45, again, the measurement of any spectral data from the beverage and the consequent content of particular components that affect such spectral data in that beverage would be obvious in light of the disclosures of Raske, Tuchman et al., and Wimschneider et al. Similarly, the analysis of such data is considered to be well within the ordinary skill in the art. The estimation of a quantity of at least one type of a lead polyphenol and the subsequent consequent estimate of a quantity of total polyphenols in the beverage would thus be obvious.
As for claim 46, the rationale supporting the rejections of claims 44 and 45 applies herein, such that estimating quantities of plural types of lead polyphenols in the beverage and the subsequent consequent estimate of a quantity of total polyphenols in the beverage would thus be obvious.
As for claim 53, Raske discloses measuring a spectrum through the light-permeable section (i.e., “the cuvette being arranged between the transmitter and the receiver of the photometer unit”) ([0015], [0024], [0029]).
As for claim 56, Raske states: “to carry out the amount of…added reagents, this continuous increase in color…change…can advantageously be monitored”. A skilled practitioner would find the step of monitoring a degree of stabilization (via monitoring the color change) and adjusting the amount of stabilizing agent introduced in order to attain the desired degree of stabilization.
As for claim 57, Raske discloses causing the beverage to flow past a light-permeable section of the unit (i.e., “light-transparent cuvette”) ([0015]).
As for claim 58, Raske discloses the measured spectrum as being a visible light spectrum of the beverage, which is measured by an evaluation device ([0029]). Such disclosure is 
As for claim 59, Wimschneider et al. discloses a step of causing a control unit to control a metering unit that meters a reagent ([0053], [0056]-[0058], Fig. 3, 310, 312, 314, 316). The use of such a control unit for metering the stabilizing agent of Raske would be obvious according to the rationale detailed previously in relation to claim 41.
As for claim 60, Wimschneider et al. discloses multiple analyzers that may be spectroscopes ([0037]-[0038]), which renders the inclusion of a second spectroscope obvious.
As for claim 61, Raske discloses comparing the measured spectrum with a reference spectrum ([0012], [0014]). Raske also discloses the measured spectrum as being measured by an evaluation device ([0029]). Such disclosure is considered to render obvious any method of analyzing a measured spectrum of light, including wherein the spectrum comprises spectral lines that form a spectral pattern that would be characteristic for a type of polyphenol, and wherein the spectral lines would comprise emission or absorption lines at various wavelengths.
Claims 47-50 are rejected under 35 U.S.C. 103 as being unpatentable over Raske (DE10158448, Machine Translation; diagrams in the original document) as evidenced by O’Reilly (U.S. 2001/0001676 A1) in view of Tuchman et al. (U.S. 2005/0019946 A1) Wimschneider et al. (U.S. 2004/0158433 A1) as applied to claim 46 above, and further evidenced by Gerhauser et al. (Gerhauser, C., and Becker, H., “Phenolic Compounds in Beer,” Beer in Health and Disease Prevention, Ch. 12, pp. 124-144 (2009)).
Regarding claims 47-50, Raske, Tuchman et al. and Wimschneider et al. disclose the method of claim 46.
The cited prior art does not disclose the lead polyphenols as being selected from among the claimed groups.
However, Gerhauser et al. indicates that beer comprises flavan-3-ol-dimer (p. 131-136, “Proanthocyanidins”) and xanthohumol (p. 136, “Chalcones”).
It would have been obvious to a skilled practitioner to estimate quantities of the claimed compositions as the lead polyphenol when performing the method of Raske as modified by Tuchman et al. and Wimschneider et al. As discussed previously in relation to claim 44, the measurement of any spectral data from the beverage and the consequent content of particular components that affect such spectral data in that beverage would be obvious in light of the disclosures of Raske, Tuchman et al., and Wimschneider et al. Such measurement would include the selection of any polyphenol present in the beer. Gerhauser et al. confirms that beer flavan-3-ol-dimer (p. 131-136, “Proanthocyanidins”) and xanthohumol (p. 136, “Chalcones”), such that selection of those two polyphenols for estimating the total polyphenol content would be obvious to a skilled practitioner (claims 49 and 50). Gerhauser et al. discloses that the xanthohumol is a chalkon (p. 136, “Chalcones”), which renders the selection of a chalkon (claim 47) obvious. Gerhauser et al. also discloses that the flavan-3-ol-dimers include B-type dimers (pp. 131-133, bridging paragraph), which renders the selection of dimer B-type proanthocyanides (claim 48) obvious.
Claims 51, 54 and 55 are rejected under 35 U.S.C. 103 as being unpatentable over Raske (DE10158448, Machine Translation; diagrams in the original document) as evidenced by O’Reilly (U.S. 2001/0001676 A1) in view of Tuchman et al. (U.S. 2005/0019946 A1) Wimschneider et al. (U.S. 2004/0158433 A1) as applied to claim 41 above, and further in view of Alexander et al. (U.S. 2010/0124584 A1).
Regarding claim 51, Raske, Tuchman et al. and Wimschneider et al. disclose the method of claim 41.
The cited prior art does not explicitly disclose adjusting a dwell time during which the beverage is in contact with the stabilizing agent.
However, Alexander et al. discloses a continuous fermentation apparatus ([0014]) wherein the dwell time is “defined by the flow rate and fermentor dimensions” in order to maintain an effective continuous process ([0034]).
It would have been obvious to one having ordinary skill in the art to adjust a dwell time during which a beverage of Raske would be in contact with a stabilizing agent. Raske indicates that the reagent is added in order to impart stability to the beer ([0014], [0033]). A skilled practitioner would recognize that at least some period of time would need to elapse in order for an added reagent to be effective in improving the stability of the liquid. To the extent modification of dwell times in the method of Raske would not be readily apparent, a skilled practitioner would be motivated to consult Alexander et al. for further clarification regarding design of the apparatus in order to adequately accommodate the necessary dwell times. Since Alexander et al. teaches that dwell time in such a continuously operating apparatus may be modified in order to maintain an effective continuous process ([0034), a skilled practitioner would find the claimed step of adjusting a dwell time during which a beverage of Raske is in contact with the stabilizing agent to be obvious.
As for claim 54, Alexander et al. discloses that dwell time may be controlled via the dimensions of the apparatus ([0034]), which renders the claimed step of controlling the dwell time via adjusting a distance between the point at which the stabilizer is added and when it is removed at the filter unit obvious.
As for claim 55, Alexander et al. discloses that dwell time may be controlled via the flow rate ([0034]), which renders the claimed step of controlling the dwell time via adjusting a flow rate of the beverage obvious.
Claim 52 is rejected under 35 U.S.C. 103 as being unpatentable over Raske (DE10158448, Machine Translation; diagrams in the original document) as evidenced by O’Reilly (U.S. 2001/0001676 A1) in view of Tuchman et al. (U.S. 2005/0019946 A1) Wimschneider et al. (U.S. 2004/0158433 A1) as applied to claim 41 above, and further evidenced by Mink (Mink, J., “Infrared Emission Spectroscopy,” Handbook of Vibrational Spectroscopy, Ch.: Other IR Sampling Techniques, pp. 1193-1214 (John Wiley & Sons, Ltd., 2006)).
Regarding claim 52, Raske, Tuchman et al. and Wimschneider et al. disclose the method of claim 41.
The cited prior art does not explicitly disclose the spectrum as comprising emission lines.
However, Mink discloses: “IRES is a special branch of experimental infrared (IR) spectroscopy that can be considered as an alternative to the more commonly used absorption, reflection or photoacoustic (PA) techniques. The goal of an IR emission measurement is usually the same as that of an IR absorption spectroscopic analysis: to get an insight, through the study of the vibrational energy levels of the system, into the chemical structure, configuration and conformation of molecules, and the characteristics of chemical bonding and intermolecular interactions within the sample.” (p. 1193, column 1, ¶2). The reference also states: “IR emission measurements are usually performed with commercial IR spectrometers. These instruments are designed, primarily, for absorption spectroscopic measurements done in the transmission regime; 
It would have been obvious to one having ordinary skill in the art to have performed the method of Raske wherein the spectrum comprises emission lines. Raske discloses the measured spectrum as being an infrared spectrum of the beverage, which is measured by an evaluation device ([0029]), where the spectrum is understood as being an absorption spectrum. MPEP 2144.06 II indicates that substituting known equivalents for the same purpose is prima facie obvious. Since Mink teaches that infrared emission spectroscopy (IRES) is an alternative to infrared absorption spectroscopy and has the same purpose (p. 1193, column 1, ¶2), the substitution of infrared emission spectroscopy for absorption spectroscopy would be obvious to a skilled practitioner. Though absorption analysis and emission analysis may differ in the mechanism by which they analyze a sample, such a conclusion of obviousness is further supported by the indication in Mink that the same instruments may perform both types of analysis (p. 1203, columns 1-2, bridging paragraph). As such, performing the method of Raske wherein the spectrum comprises emission lines would be obvious to a skilled practitioner.
Response to Arguments
Claim Rejections - 35 U.S.C. § 103(a) of claims 37, 41-46 and 51-61 over Raske, O’Reilly, Tuchman et al. and Wimschneider et al.; claims 47-50 over Raske, O’Reilly, Tuchman et al., Wimschneider et al. and Andersen et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Examiner maintains the positions detailed previously at paragraphs 39-84 in the Final Office Action filed 10/14/2020. Applicant’s arguments in the Appeal Brief were considered and discussed in an appeal conference held 02/03/2021. The arguments were not found persuasive in 
The rejections of claims 37 and 41-61 have been maintained herein.
Conclusion
Claims 37 and 41-61 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793